Appellant was charged by indictment with driving a car while intoxicated. Jim Wilson was in the car and was under indictment for the possession of intoxicating liquor for the purpose of sale. These are separate offenses. The fact that they were committed at the same time and while the appellant and Wilson were in the same car together did not disqualify Wilson as a witness for the appellant. The disqualifying fact under Art. 711, C. C. P., and Art. 82, P. C., is that the parties werecharged with the same offense. When they are so charged, one is not available as a witness for the other. To make the co-indictee available as a witness under proper conditions, the severance statute, Art. 651, C. C. P., is intended. Wilson not being *Page 514 
under indictment for the same offense, he was not rendered unavailable to the appellant as a witness by Art. 82, P. C., and 711, C. C. P., from which it follows that there was no occasion to call into operation Art. 651, supra. The analysis of the subject and the conclusion reached in Clark v. State,81 Tex. Crim. 157, and Cotton v. State, 92 Tex. Crim. 594, are regarded as properly interpreting the statute.
The motion for rehearing is overruled.
Overruled.